                                                                     1

                                                                     2                           UNITED STATE DISTRICT COURT

                                                                     3                                  DISTRICT OF NEVADA
                                                                     4

                                                                     5     BANK OF THE WEST, a California
                                                                           banking corporation,                                Case No.:   3:19-cv-00472
                                                                     6
                                                                                                           Plaintiffs
                                                                     7
                                                                                                                          STIPULATION & ORDER FOR
                                                                     8           v.                                       DISMISSAL WITH PREJUDICE

                                                                     9     GEOTEMPS, INC., a Nevada
                    510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                           corporation; LANCE I. TAYLOR, an
                                                                     10
                                                                           individual; GEOTEMPS
                                                                     11    INTERNATIONAL, INC., a Nevada
Wallace & Millsap




                                                                           corporation; DOES I THROUGH X;
                                                                     12    and ROE CORPORATIONS I
                                                                           THROUGH X.
                                                                     13

                                                                     14                                 Defendants.

                                                                     15
                                                                                Defendants Geotemps, Inc., Lance I. Taylor, and Geotemps International, Inc.,
                                                                     16
                                                                          by and through their counsel of record, McClure Wallace, Esq. and Patrick Millsap,
                                                                     17
                                                                          Esq. of Wallace & Millsap; and Plaintiff Bank of the West, by and through its legal
                                                                     18
                                                                          counsel of record Richard Holley, Esq. and Andrea Gandara, Esq. of Holley, Driggs,
                                                                     19
                                                                          Walch, Fine, Puzey, Stein, Thompson hereby stipulate to dismiss the above-entitled
                                                                     20
                                                                          action, with prejudice, as to all claims, and causes of actions, thereby concluding this
                                                                     21
                                                                        matter in full.
                                                                     22 DATED: January 15, 2020.                        DATED: January 15, 2020.
                                                                     23    By: /s/ Patrick R. Millsap              .    By: Richard F. Holley, Esq.          .
                                                                     24    F. McClure Wallace, Esq.                     Richard F. Holley, Esq.
                                                                           State Bar No.: 10264                         Nevada Bar No. 3077
                                                                     25    Patrick R. Millsap, Esq.                     HOLLEY DRIGGS WALCH FINE PUZEY
                                                                     26    Nevada Bar No.: 12043                        STEIN & THOMPSON
                                                                           WALLACE & MILLSAP LLC                        400 South Fourth Street, Third Floor
                                                                     27    Attorneys for Defendants                     Las Vegas, Nevada 89101
                                                                                                                        Attorneys for Plaintiff
                                                                     28

                                                                                                                 Page 1 of 2
                                                                     1                                        ORDER

                                                                     2        Based on the foregoing Stipulation, and good cause appearing,

                                                                     3 IT IS HEREBY ORDERED the above-entitled action be dismissed, with

                                                                     4 prejudice, as to all claims, and causes of actions, which fully concludes this matter.

                                                                     5        IT IS FURTHER ORDERED that the motion hearing set for 10:00 A.M.,

                                                                     6 Tuesday, January 21, 2020 is VACATED.

                                                                     7

                                                                     8
                                                                                                                ______________________________________
                                                                     9
                    510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                                                                  January 21, 2020
                                                                     10

                                                                     11
Wallace & Millsap




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26
                                                                     27

                                                                     28

                                                                                                              Page 2 of 2
